DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 17-19 are objected to because of the following informalities:  
Claims 17-19 recite “The computer program product of claim 11” while claim 11 is apparatus’s claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzko et al. (U.S. Publication Number 20190355472, hereafter referred to as “Kutzko”) in view of Zhang et al. (U.S. Publication Number 20170337326, hereafter referred to as “Zhang”).  
Regarding claim 1, Kutzko teaches A computer-implemented method for facilitating presentation of a proactive audiovisual query using a virtual assistant software application ([0005]: discussing about methods for predicting the health and therapeutic behavior of individuals using artificial intelligence), the computer-implemented method comprising:
retrieving user experience data associated with a user profile for the virtual assistant software application, wherein the user experience data define one or more user experience events for the user profile ([0094] and Fig. 6: discussing about healthcare data for a patient 101B may be received in step 602. In preferred embodiments, the healthcare data for a patient 101B received in step 602 may include one or more new conditions 121 for the patient 101B. In some embodiments, the healthcare data may be received by an artificial intelligence module 152 from the client device 400 of a provider 101A and/or patient 101B…The patient 101B, provider 101A, and/or payer may provide healthcare data to the system 100 which may include drug data, such as the National Drug Code (NDC), primary coding, secondary coding (preferably via International Classification of Diseases, Tenth Revision, Clinical Modification (ICD-10-CM) coding), co-morbidities, genomics, lifestyle choices, laboratory values, a compliance record 123, one or more conditions 121 and limiting factors 122 which may be stored in a blockchain database 113. [0053]: The present invention uses novel methods and processes to store, link, and modify information such digital images and videos and user profile information. Examiner interprets that receiving the healthcare data for a patient as claimed retrieving user experience data associated with a user profile.);
retrieving subject matter domain data associated with the one or more user experience events, wherein the subject matter domain data define one or more probabilistic event effects for the one or more user experience events ([0095] and Fig. 6: In step 603 one or more successful therapies 125 and/or unsuccessful therapies 126 may be determined for the one or more new conditions 121 for the patient 101B. Preferably, the artificial intelligence module 152 may determine one or more therapeutic categories along with the unsuccessful therapies 126 and successful therapies 125. Examiner interprets that determining one or more successful therapies and/or unsuccessful therapies as claimed retrieving subject matter domain data associated with the one or more user experience events.);
determining, based on the user experience data and the subject matter domain data, one or more optimal query items, wherein the one or more optimal query items are associated with at least one of the one or more probabilistic event effects ([0096] and Fig. 6: In step 604, the probability of disease progression 128 of a new condition 121 of the patient 101B may be calculated. In some embodiments, the artificial intelligence module 152 may perform the calculation for each condition 121 of the patient 101B. Examiner interprets that the probability of disease progression of a new condition of the patient as claimed optimal query items.);
generating the proactive audiovisual query in accordance with the one or more optimal query items ([0097] and Fig. 6: In step 605, one or more possible therapies 127 for a new condition 121 may be determined by the artificial intelligence module 152. Possible therapies 127 may include: procedures, such as laboratory tests; medical devices and digital health technologies; prescriptive drugs, such as prescription drugs, compounded drugs, veterinary prescription drugs, specialty pharmacy medications, medical cannabis; phytocannabinoids; terpenoid molecules; other compounds; or any other therapy which may be used to treat a condition 121 of a patient 101B. Examiner interprets that determining one or more possible therapies for a new condition as claimed generating the proactive audiovisual query.).
Kutzko does not explicitly teach detecting a query opportunity moment; and causing the virtual assistant software application to present the proactive audiovisual query during the query opportunity moment.
Zhang teaches detecting a query opportunity moment ([0040]: In operation 215, the online hospital visit prediction system 120 can determine whether the user will visit the hospital for treatment of a medical condition the day after a query related to the medical condition. Examiner interprets that determining whether the user will seek a medical treatment within a predetermined period of time as claimed detecting a query opportunity moment.); and causing the virtual assistant software application to present the proactive audiovisual query during the query opportunity moment ([0015]: The method can then determine whether the user will seek a medical treatment within a predetermined period of time (e.g., visiting a hospital the following day), and transmit a response to the medical query comprising one or more content items. [0040]: In operation 220, if the online hospital visit prediction system 120 determines that the user will seek medical treatment within a predetermined period of time, e.g., visiting the hospital the day after the query, then in operation 225, the auxiliary content module 135 within the online hospital visit prediction system 120 can select and present auxiliary content to the user via search interface 122. Examiner interprets that transmitting a response to the medical query comprising one or more content items or presenting auxiliary content to the user via search interface as claimed causing the virtual assistant software application to present the proactive audiovisual query.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko with the teaching about online hospital visit prediction of Zhang because it would be convenient for patients to remind they make an appointment for next visit and could decrease the workload for doctor’s office or hospital.

Regarding claim 2, Kutzko in view of Zhang teaches wherein the one or more user experience events comprise one or more drug assignment events (Kutzko, [0087]: discussing about the method 500 may be used to predict changes in a patient 101B as well as provide information which may be used to predict a healthier lifestyle for the patient 101B through changes in lifestyle circumstances, changes in drug types and information on interactions with other drugs that the patient 101B is taking. Furthermore, the method 500 may be used to predict drug usage for a patient 101B and to outline a drug usage and cost schedule for a period of time.).

Regarding claim 3, Kutzko in view of Zhang wherein the one or more probabilistic event effects comprise one or more probabilistic drug side effects (Kutzko, [0035]-[0036]: discussing about the complexity of these medications may be due to the drug itself, the way it is administered, the management of its side effect profile).

Regarding claim 4, Kutzko in view of Zhang teaches determining, based on a recorded activity pattern for the user profile, an optimal temporal range for the proactive audiovisual query, wherein the optimal temporal range is associated with an estimated time capacity (Zhang, [0015]: The method can then determine whether the user will seek a medical treatment within a predetermined period of time (e.g., visiting a hospital the following day), and transmit a response to the medical query comprising one or more content items. [0040]: In operation 215, the online hospital visit prediction system 120 can determine whether the user will visit the hospital for treatment of a medical condition the day after a query related to the medical condition. Examiner interprets that determining a predetermined period of time that the user will seek medical treatment as claimed determining an optimal temporal range for the proactive audiovisual query.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko with the teaching about online hospital visit prediction of Zhang because it would be convenient for patients to remind they make an appointment for next visit and could decrease the workload for doctor’s office or hospital.

Regarding claim 6, Kutzko in view of Zhang teaches wherein detecting the query opportunity moment comprises: determining the query opportunity moment based on the optimal temporal range (Zhang, [0040]: In operation 215, the online hospital visit prediction system 120 can determine whether the user will visit the hospital for treatment of a medical condition the day after a query related to the medical condition. Examiner interprets that determining whether the user will seek a medical treatment within a predetermined period of time as claimed determining the query opportunity moment based on the optimal temporal range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko with the teaching about online hospital visit prediction of Zhang because it would be convenient for patients to remind they make an appointment for next visit and could decrease the workload for doctor’s office or hospital.

Claim 11 is rejected under the same rationale as claim 1. Kutzko also teaches an apparatus for facilitating presentation of a proactive audiovisual query using a virtual assistant software application, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor ([0051]: The term “computer readable medium” as used herein refers to any medium that participates in providing instructions to the processor for execution.).
Claim 12 is rejected under the same rationale as claim 2.
Claim 13 is rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 4.
Claim 16 is rejected under the same rationale as claim 1. Kutzko also teaches a computer program product for facilitating presentation of a proactive audiovisual query using a virtual assistant software application, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein ([0051]: The term “computer readable medium” as used herein refers to any medium that participates in providing instructions to the processor for execution.).
Claim 17 is rejected under the same rationale as claim 2.
Claim 18 is rejected under the same rationale as claim 3.
Claim 19 is rejected under the same rationale as claim 4.

Claims 5, 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzko in view of Zhang, and further in view of Mora (U.S. Publication Number 20120221349).  
Regarding claim 5, Kutzko in view of Zhang teaches the method of claim 4 as discussed above. Kutzko in view of Zhang does not explicitly teach the further limitations as claimed.
Mora teaches wherein determining the one or more optimal query items comprises: determining one or more desired query items, wherein the one or more desired query items are associated with the one or more probabilistic event effects ([0035] and Fig. 2: Box 1 represents the decision that can be made to select a particular disease state to focus on. This can be a category that includes multiple diseases which share common treatments or it could be a very narrowly focused single disease. [0036]: Box 2a represents the decision to select certain treatment options for the chosen disease state for analysis.);
for each desired query item of the one or more desired query items, determining a per-item priority score for each desired query item and a temporal cost for each desired query item ([0041] and Fig. 2: In Box 3b, the system uses the outcomes that were selected in the previous step and the values that were inputted with those outcomes, and the system calculates the prevalence of the outcomes in the population which is targeted for improvement and the costs that are relevant to those outcomes.);
identifying a plurality of time-eligible query combinations, wherein each time-eligible query combination of the plurality of time-eligible query combinations is associated with a related subset of the one or more desired query items whose combined temporal cost falls below the estimated time capacity ([0044] and Fig. 2: Box 7 represents the system making additional adjustments to the data from box 6. There may be additional downstream costs or savings that are realized to the payer such as common complications or ancillary laboratory costs associated with the different treatment options or commonly deducible measures. [0053] and Fig. 2: Consistent with step 4b of FIG. 2, the five outcomes that were targeted for reduction and their expected incidence in the osteoporosis patient population are converted over to measures X, Y and Z. Additionally, the costs associated with each measure are calculated by the system.); 
for the each time-eligible query combination of the plurality of time-eligible query combinations, determining a combined priority score based on the per-item priority score for the each desired query item of the one or more desired query items that is in the related subset for the each time-eligible query combination ([0043] and Fig. 2: Box 6 combines information from boxes 4b, 3c and 5a such that the system calculates the total expected costs for each commonly deducible measure for each treatment option. This means that the system combines the expected treatment costs with the expected costs associated with the commonly deducible measures over a designated period of time or sequence of events.); and
determining the one or more optimal query items based on the combined priority score for each time-eligible query combination of the plurality of time-eligible query combinations ([0045] and Fig. 2: Box 8 represents the results of the process, which are total expected costs for different treatment options and different outcomes within a disease state over a specified period of time or sequence of events.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko and Zhang with the teaching about prediction of health care costs of Mora because cost savings to the health insurance payer, improvement of patient quality of life or extension of life (mortality reduction) (Mora, [0011]).

Regarding claim 7, Kutzko in view of Zhang and Mora teaches wherein detecting the query opportunity moment further comprises: during the optimal temporal range, determining a user proximity indicator for the user profile based on environmental data recorded by the virtual assistant software application (Zhang, [0040]: In operation 205, search engine query/user interface 122 of online hospital visit prediction system 120 can receive a user query/input containing keywords relating to a medical condition.); and detecting the query opportunity moment based on the user proximity indicator (Zhang, [0040]: In operation 215, the online hospital visit prediction system 120 can determine whether the user will visit the hospital for treatment of a medical condition the day after a query related to the medical condition. Examiner interprets that determining whether the user will seek a medical treatment within a predetermined period of time as claimed detecting a query opportunity moment.).
Claim 15 is rejected under the same rationale as claim 5.
Claim 20 is rejected under the same rationale as claim 5.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzko in view of Zhang, and further in view of Dhumne et al. (U.S. Publication Number 20110118555, hereafter referred to as “Dhumne”).  
Regarding claim 8, Kutzko in view of Zhang teaches the method of claim 1 as discussed above. Kutzko in view of Zhang does not explicitly teach receiving query response data from the virtual assistant software application; and performing one or more responsive actions based on the query response data.
Dhumne teaches receiving query response data from the virtual assistant software application ([0099] and Fig. 5b: In response to one or more questions in the module, the patient inputs his/her response, as shown in step 414. Additionally, this embodiment includes a series of projective tests, in which the patient writes a journal entry and draws a self-awareness picture, as required by the module, as shown in step 416. Examiner interprets that the patient inputs his/her response for one or more questions and/or the patient writes a journal entry and draws a self-awareness picture as claimed receiving query response data from the virtual assistant software application.) and performing one or more responsive actions based on the query response data ([0099] and Fig. 5b: Upon completion of the module, the patient transmits the data to the central office or directly to the mental health professional, as shown in step 418. Examiner interprets that transmitting the patient’s data to the central office or directly to the mental health professional as claimed performing one or more responsive actions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko and Zhang with the teaching about providing remote healthcare to patients of Dhumne because it provides valid, reproducible, and reliable measures and patient mental health assessments. Additionally, the present invention improves the standardization and quantification of symptom reporting (Dhumne, [0033]).

Regarding claim 9, Kutzko in view of Zhang and Dhumne teaches wherein performing the one or more responsive actions comprises generating one or more provider notifications based on the query response data (Dhumne, [0099] and Fig. 5b: Upon completion of the module, the patient transmits the data to the central office or directly to the mental health professional, as shown in step 418. Examiner interprets that transmitting the patient’s data to the central office or directly to the mental health professional as claimed generating one or more provider notifications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko and Zhang with the teaching about providing remote healthcare to patients of Dhumne because it provides valid, reproducible, and reliable measures and patient mental health assessments. Additionally, the present invention improves the standardization and quantification of symptom reporting (Dhumne, [0033]).

Regarding claim 10, Kutzko in view of Zhang and Dhumne teaches wherein performing the one or more responsive actions comprises: generating one or more inferred event effects based on the query response data (Dhumne, [0100] and Fig. 5c: The mental health professional initially checks the patient's responses which yield important data about mental health functioning and status, step 422, and if the patient shows an elevated, at-risk profile, the mental health professional may contact the patient and take needed steps to increase overall safety, and/or to the extent permitted by law or by consent of the patient, may alert authorities of the change in behavior, as shown in step 424.); and updating the one or more probabilistic event effects based on the query response data ([0107]: As subsequent patient data is received, the patient profile may be updated and therapies may be adjusted accordingly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method methods for predicting the health and therapeutic behavior of individuals of Kutzko and Zhang with the teaching about providing remote healthcare to patients of Dhumne because it provides valid, reproducible, and reliable measures and patient mental health assessments. Additionally, the present invention improves the standardization and quantification of symptom reporting (Dhumne, [0033]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                  

May 4, 2022